Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	Applicant’s amendment of 5 May 2022, in which claims 1-5 have been cancelled, and claims 11, 12 have been amended, is acknowledged.
 	Claims 6-12, 18-25 are pending in the instant application.
 	Claims 6-12, 18-25 are being examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 May 2022 is acknowledged and considered. 
Response to arguments of 5 May 2022
In view of Applicant’s amendment of 5 May 2022, all the rejections to claims 1-5 are herein withdrawn. Claims 1-5 have been cancelled.
Applicant’s arguments (Remarks of 5 May 2022, pages 4-9) against the rejection of claims 6-12 and 18-25 under 35 U.S.C. 103 over Ong have been considered.
The Declaration of Dr. Pierre Boutouyrie under CFR 1.132, submitted on 5 May 2022, has been considered.
Dr. Pierre Boutouyrie states (point 10, Declaration) that in the BBEST study, patients with clinical vEDS were randomly assigned to 5 years of treatment with celiprolol or to no treatment; specifically, celiprolol was administered twice daily and uptitrated every 6 months by steps of 100 mg to a maximum of 400 mg per day. This long up-titration period was to try to avoid the risk of adverse effects and of celiprolol intolerance. 
Dr. Pierre Boutouyrie states (point 11, Declaration) that data from the BBEST study showed that, while it was believed celiprolol would reduce central blood pressure, celiprolol did not decrease brachial systolic and diastolic blood pressures and heart rate; systolic and pulse pressures substantially increased after treatment, which is consistent with findings in healthy normotensive people. However, the BBEST study found a harmful role for low diastolic pressure and high brachial pulse pressure at inclusion in treated patients.
Dr. Pierre Boutouyrie argues (point 12, Declaration) that dose titration with celiprolol for this particularly fragile patient population could not be based only on blood pressure. Based on data from the BBEST study, it was contemplated that a shorter uptitration of celiprolol (compared to the titration of the BBEST study) could reduce blood pressure and cause hypotension in a vVEDS patient, thereby potentially further harming the already fragile patient.
Dr. Pierre Boutouyrie argues (point 13, Declaration) that even after the BBEST trial, general tolerance of celiprolol, including avoiding high levels of fatigue (patient fatigue was the most frequent reason for slowing uptitration) experienced by a patient, was still not well understood and needed to be assessed and monitored.
Dr. Pierre Boutouyrie argues (point 14, Declaration) that prior to the data presented in this patent application, and even in sole view of the BBEST data, it was not known whether the dose of celiprolol or the duration of treatment with celiprolol provided a clinical benefit to the vVEDS patients.
These arguments are not persuasive. Ong clearly teaches a method of treating vascular Ehlers-Danlos syndrome in human patients by administering celiprolol at an initial dose of 100 mg/day, followed by uptitration to 400 mg/day, in a 5-year intervention regimen. The examiner notes that commercially available celiprolol is hydrochloride salt, so the start dose in Ong is 100 mg celiprolol hydrochlode salt/day, as in instant claims 18-25, which is equivalent to the 91.25 mg celiprolol (base) in instant claims 6-12. Treatment is understood to mean any improvement in symptoms of the disease, no matter how small, irrespective of mechanism. Ong clearly teaches (page 1481, left column, first paragraph under Discussion) that celiprolol administered at the doses taught by Ong was effective/provided clinical benefit in patients with vascular Ehlers-Danlos.
Dr. Pierre Boutouyrie argues (point 15, Declaration) that, in view of the data in Ong, there is no expectation that overall survival would improve, particularly in patients undergoing a shorter uptitration period (compared to the titration of the BBEST study) when it was contemplated that a long uptitration period was needed, and therefore justified its usage in the BBEST study, to avoid adverse effects and celiprolol intolerance.
Dr. Pierre Boutouyrie argues (point 16, Declaration) that it was not until the present patent application that a faster uptitration as a standard of care was contemplated. Dr. Pierre Boutouyrie argues (point 17, Declaration) that the instant application found that not only could the patients tolerate a shorter titration, but also the overall survival of patients exposed to full dose celiprolol was improved (71.6%. See paragraph [0102] and Fig. 2A of the instant application). Applicant argues unexpected results (Remarks of 5 May 2022, page 8, last paragraph, page 9, first two paragraphs).
In response, the examiner acknowledges overall survival of 71.6% in Fig. 2 of the instant application. However, it is unclear whether overall survival with the instant dose regimen is improved over prior art, because Fig. 2A does not appear to be a direct comparison between overall survival with the instant method vs. the method of Ong. Rather, Fig. 2 is
    PNG
    media_image1.png
    203
    586
    media_image1.png
    Greyscale

It is not clear that the instant method results in an increase in overall survival rate compared to the method of Ong. Furthermore, the calculated overall survival rate may depend on the size of the patient population- in the instant application 144 vEDS patients were followed. Further, since Ong teaches celiprolol 400 mg daily, with dose maintenance at the maximum of 400 mg/day up to 5 years, shortening the dose escalation period (as in the instant method), so that the maximum therapeutic dose of 400 mg taught by Ong is reached faster, and the maximum maintenance dose of 400 mg/day is administered for a longer period of time, is expected to result in better outcomes for vEDS patients.
Dr. Pierre Boutouyrie states (point 17, Declaration) that a comparison of dead patients with survivors demonstrated a significant association between celiprolol [exposure] and survival. In patients having a Group I or Group I variant, “those not treated with celiprolol[] had a significantly worse outcome than treated patients,” and “in adherent patients, survival was significantly improved in patients taking celiprolol at 400 mg/day, when compared to patients with lower doses or to patients having never been treated with celiprolol.” Paragraph [0103] and Fig. 3A and Fig. 3B of the instant application. 
In response, this is not unexpected because celiprolol was known to be effective to treat vEDS. Thus, vEDS patients treated with celiprolol were expected to have better outcomes than those untreated. Ong clearly teaches up-titration of celiprolol to 400 mg per day administered to vEDS patients. Ong actually administers 400 mg celiprolol per day to vEDS patients for 3 and a half years (5 years total therapeutic intervention -18 months to reach the 400 mg dose). Thus, it is expected that the maximum dose taught by Ong of 400 mg celiprolol per day results in optimum therapeutic effect in vEDS patients. Thus, patients treated with this dose were expected to have better outcomes than patients treated with a lower dose (as in instant Figure 3B) or untreated patients (as in instant Figures 3A, 3B).
The instant claims are drawn to a method of treating vascular Ehlers-Danlos syndrome with celiprolol, which is the very same method of treatment, upon administration of the same drug, using the same dose increments (100 mg celiprolol HCl, 200 mg, 300 mg, 400 mg per day), as described by Ong- the only difference between the instantly claimed method and the method taught by Ong is the dose escalation period. Specifically, Ong uses longer up-titration period than the instant claims: Ong uses 18-month up-titration period to reach the target dose of 400 mg celiprolol per day, while the instant method reaches the very same target dose of celiprolol starting from the very same initial dose within 3 months. 
In this case, the initial dose of celiprolol and the final/maintenance/maximum therapeutic dose of celiprolol are the ones taught by Ong; further, the daily dose is uptitrated in steps of 100 mg increments as in Ong. The examiner’s position is that determining the dosing schedule, i.e. the appropriate intervals of time for dose escalation, in order to reach the maximum dose faster and safely for the patients, is routine for the skilled artisan/clinician.
7 For these reasons, the rejection to claims 6-12 and 18-25 under 35 U.S.C. 103 over Ong is herein maintained and a modified rejection, based on Applicant’s amendment of 5 May 2022, is presented below.
Applicant has put forth no arguments (page 9) against the provisional rejection of the instant claims on the grounds of statutory double patenting over claims of co-pending U.S. Patent Application 17/472,499; and over the provisional rejections of the instant claims on the ground of non-statutory obviousness-type double patenting over claims of co-pending U.S. Patent Applications 16/879,511 and 17/472,499. As a result, these rejections are herein maintained and modified rejections are made below, based on Applicant’s amendment of 5 May 2022.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-12, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (Lancet 2010, 376, 1476-1484, cited in IDS).
Ong (Lancet 2010, 376, 1476-1484) teaches a method for treating Ehlers-Danlos syndrome, comprising administering to a patient in need thereof a 100 mg daily dose of celiprolol, and increasing the daily dose to 400 mg according to the following schedule (Figure 1, and page 1477, left column, first paragraph under study design):
celiprolol was started at 100 mg daily dose and was uptitrated by 100 mg steps (titrated to 200 mg/day, 300 mg/day and 400 mg per day) every six months.
Ong teaches (page 1477, left column, first paragraph under study design) that the patients were assigned to a 5-year intervention, which is consistent with celiprolol being administered daily for 5 years.
Thus, the method taught by Ong teaches a celiprolol dose escalation as follows:
100 mg/day for 6 months, 200 mg/day for 6 months, 300 mg/day for 6 months, 400 mg/day until the 5-year intervention point is reached.
As such, the 400 mg daily dose of celiprolol was administered for at least one year, as in instant claims 9, 22.
Ong teaches (page 1477, right column, under Panel: Enrolment Criteria, Inclusion Criteria) that celiprolol was administered to 15-65 year old patients, as in instant claims 11, 24. 
Ong teaches (page 1477, left column, first paragraph under study design) that celiprolol was administered twice daily, as in instant claims 7, 8, 20, 21.
Ong teaches (page 1477, left column, first paragraph under study design) that the patients were monitored and, in case of excessive response or intolerance, uptitration was postponed or the drug was downtitrated.
Ong does not teach the method, where the patient is 10 years old, as in instant claims 12, 25.
Ong does not teach an initial daily dose of celiprolol of 91.25 mg (or its equivalent 100 mg hydrochloride salt), followed by uptitration every month by steps of 91.25 mg to a maximum dose of 365 mg per day (or its equivalent 400 mg hydrochloride salt), as in instant claims 6-12, 18-25.

It would have been obvious to a person of ordinary skill in the art to use the teachings of Ong to arrive at the instantly claimed dosing schedule of celiprolol used in a method of treating Ehlers-Danlos syndrome in a patient in need thereof. The person of ordinary skill in the art would have explored a celiprolol dosing regimen encompassing dose escalation based on patient monitoring, starting from the initial 100 mg celiprolol (commercially available celiprolol is hydrochloride salt, thus 100 mg celiprolol in Ong is actually 100 mg celiprolol hydrochloride salt, which reads on instant claims 18-25, and is equivalent to 91.25 mg celiprolol base in instant claims 6-12) daily taught by Ong to the 400 mg daily taught by Ong, with dose maintenance at the maximum of 400 mg/day up to 5 years, and would have varied the dose escalation period, so that the maximum therapeutic dose of 400 mg taught by Ong is reached faster, and the maximum maintenance dose of 400 mg/day is administered for a longer period of time, with the expectation of achieving therapeutic effect. 
With respect to duration and frequency of treatment, it is typical for skilled clinicians to monitor subjects in order to determine when the treatment is providing therapeutic benefit, and to determine whether to increase or maintain/decrease dosage, increase or maintain/decrease administration frequency, discontinue treatment, resume treatment or make other alteration to treatment regimen. The desired dose can be administered at one time or divided into subdoses, e.g., 2 subdoses and administered over a period of time, e.g., at appropriate intervals through the day. In this case, the initial dose of celiprolol and the final/maintenance/maximum therapeutic dose of celiprolol are the ones taught by Ong; further, the daily dose is uptitrated in steps of 100 mg increments as in Ong; determining the dosing schedule, i.e. the appropriate intervals of time for dose escalation, in order to reach the maximum dose faster and safely for the patients, is routine for the skilled artisan/clinician.
Further, initiating treatment at a younger age, 10 years old instead of 15 years old (taught by Ong), provides additional benefit for the patient. Furthermore, continuing to administer the maximum dose/dose maintenance for at least 5 years is expected to result in therapeutic effect for longer time, which is benefic to the patient. 
Further, the person of ordinary skill in the art would have optimized the amount of celiprolol dosed per day to arrive at the values in instant claims 6-10 (91.25 mg/day to 365 mg/day), because determining the dose of active ingredient in order to achieve maximum therapeutic effect with the drug is considered routine for the skilled artisan. 
As such, claims 1-12, 18-25 are rejected as prima facie obvious.
Statutory Double Patenting
Claim Rejections- 35 USC 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 6-10 and 18-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6-10 and 18-23 of copending Application No. 17/472,499 (cited in PTO-892 of 25 October 2021). Claims 6-10, 18-23 of this application are patentably indistinct from claims 6-10 and 18-23 of copending Application No. 17/472,499. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-12 and 18-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9 of co-pending U.S. Patent Application No. 16/879,511 (cited in PTO-892 of 25 October 2021). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-9 of co-pending U.S. Patent Application No. 16/879,511 render obvious the instant claims.
Claims 1, 3-9 of co-pending U.S. Patent Application No. 16/879,511 are drawn to a method for treating vascular Ehlers-Danlos syndrome in a woman during pregnancy, during delivery, or during the peripartum period, the method comprising administering celiprolol at least 100 mg per day, or a pharmaceutically acceptable salt thereof, to the woman during pregnancy, during delivery, or during the peripartum period, thereby treating vascular Ehlers-Danlos syndrome in the woman; claim 3 recites 200 mg to 600 mg per day celiprolol; claim 4 recites 200 mg to 400 mg per day celiprolol. The daily celiprolol dose ranges taught by claims of U.S. Patent Application No. 16/879,511 overlap with the instantly claimed dose range (100 mg/day celiprolol HCl salt to 400 mg/day celiprolol salt).
The patient population in the instant claims encompasses any patient suffering from vascular Ehlers-Danlos syndrome, including pregnant women as in claims 1, 3-9 of co-pending U.S. Patent Application No. 16/879,511. 
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 3-9 of co-pending U.S. Patent Application No. 16/879,511 to arrive at the instantly claimed dosing schedule of celiprolol used in a method of treating Ehlers-Danlos syndrome in a patient in need thereof. The person of ordinary skill in the art would have administered celiprolol to patients suffering from vEDS starting with the dose recited in claims of 16/879,511 100 mg/day and would have adjusted the daily therapeutic dose and the dosing schedule, i.e. the appropriate intervals of time for dose escalation, in order to reach the maximum dose safely for the patients, because such determination of therapeutic dose and dosing schedule is routine for the skilled artisan/clinician. It is typical for skilled clinicians to monitor subjects in order to determine when the treatment is providing therapeutic benefit, and to determine whether to increase or maintain/decrease dosage, increase or maintain/decrease administration frequency, discontinue treatment, resume treatment or make other alteration to treatment regimen; the desired dose can be administered at one time or divided into subdoses, e.g., 2 subdoses and administered over a period of time, e.g., at appropriate intervals through the day. 
As such, claims 1, 3-9 of co-pending U.S. Patent Application No. 16/879,511 render obvious instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 6-12 and 18-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 11-17, 24-28 of co-pending U.S. Patent Application No. 17/472,499 (cited in PTO-892 of 25 October 2021). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 11-17, 24-28 of co-pending U.S. Patent Application No. 17/472,499 render obvious the instant claims.
Claims 1-5, 11-17, 24-28 of co-pending U.S. Patent Application No. 17/472,499 are drawn to a method for treating vascular Ehlers-Danlos syndrome with a starting daily dose of celiprolol or salt thereof of 80 to 100 mg/day (claim 1 and dependent claims 2-5, 11, 12), or 90 to 110 mg/day (claim 13 and dependent claims 14-17, 24, 25) and increasing the daily dose to 360 to 440 mg within six months (which is the same dose range as in instant claim 1). The starting dose in the claims of 17/472,499 is overlapping with the starting dose 100 mg salt/day in instant claim 18, corresponding to 91.25 mg/day celiprolol in the instant claim 6. The end dose in the claims of 17/472,499 is overlapping with the end dose 400 mg HCl salt/day in instant claim 18, corresponding to 365 mg/day celiprolol in the instant claim 6.
 It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-5, 11-17, 24-28 of co-pending U.S. Patent Application No. 17/472,499 to arrive at the instantly claimed dosing schedule of celiprolol used in a method of treating Ehlers-Danlos syndrome in a patient in need thereof. The person of ordinary skill in the art would have administered celiprolol to patients suffering from vEDS starting with the dose recited in claims 1-5, 11-17, 24-28 of co-pending U.S. Patent Application No. 17/472,499 and would have adjusted the intervals of time for dose escalation, in order to reach the maximum dose safely for the patients, because such determination of dosing schedule is routine for the skilled artisan/clinician. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
	Claims 6-12, 18-25 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627